    Case 4:18-cv-03809 Document 1 Filed in TXSD on 10/15/18 Page 1 of 12




                   UNITED STATES DISTRICT COURT
                    SOUTHERN DISTRICT OF TEXAS
                        HOUSTON DIVISION



                                   )
Jose Luis ESTRADA ROBLES;          )
      Plaintiff,                   )
                                   )
       v.                          )       No.
Donald NEUFELD, Director,          )
National Benefits Center,          )       Agency ID No. AXXXXXXXX
US Citizenship and Immigration     )
Services;                          )
Kirstjen NIELSEN, Secretary,       )
Department of Homeland Security;   )
Jefferson SESSIONS,                )
Attorney General;                  )
L. Francis CISSNA, Director,       )
US Citizenship and Immigration     )
Services;                          )
 Defendants.                       )
                                   )




             PLAINTIFF’S ORIGINAL COMPLAINT FOR WRIT
              IN THE NATURE OF MANDAMUS; AND, FOR
                     DECLARATORY JUDGMENT


   COMES NOW, JOSE LUIS ESTRADA ROBLES, Plaintiff in the above-styled
and numbered cause, and for cause of action would show unto the Court the
following:




                                       1
     Case 4:18-cv-03809 Document 1 Filed in TXSD on 10/15/18 Page 2 of 12




1.    This action is brought against the Defendants challenging their interpretation
      of federal law and to compel action on an application for lawful permanent
      resident status, hereinafter referred to as “application,” properly filed by the
      Plaintiff.   The application was properly filed and remains within the
      jurisdiction of the Defendants who have improperly applied the relevant
      statutory provisions and withheld action on said application to Plaintiff’s
      detriment.


                                       PARTIES


2.    Plaintiff Jose Luis ESTRADA ROBLES is a native and citizen of Mexico,
      born on April 18, 1989. He is the beneficiary of an approved visa petition.
      and is an applicant for adjustment of status to Lawful Permanent Resident,
      filed with Defendants on October 18, 2010.
3.    Defendant Donald NEUFELD is the Director of the National Benefits Center,
      United States Citizenship and Immigration Services (USCIS).                  His
      jurisdiction includes the Plaintiff’s residence, and he is the official with
      current jurisdiction over the Plaintiff’s Application. He is sued in his official
      capacity only.
4.    Defendant L. Francis CISSNA is the Director of the United States Citizenship
      and Immigration Services (USCIS), the official charged with managing the
      agency and supervising subordinate officers. He is sued in his official
      capacity only.
5.    Defendant, Kirstjen NIELSEN, is the Secretary of the Department of
      Homeland Security (DHS).         She is responsible for the administration,
      implementation and enforcement of the immigration laws pursuant to 8 USC
      section 1103(a). She is sued in her official capacity only.

                                          2
     Case 4:18-cv-03809 Document 1 Filed in TXSD on 10/15/18 Page 3 of 12




6.    Defendant, Jefferson Beauregard SESSIONS, is the Attorney General of the
      United States, and is authorized by law to administer and enforce the
      immigration laws pursuant to 8 USC section 1103(g). He is sued in his
      official capacity only.


                                   JURISDICTION


7.    Jurisdiction in this case is proper under 28 U.S.C. section 1331 (federal
      question) and 1361 (mandamus), 5 U.S.C. section 701 et. Seq. (the
      Administrative Procedures Act), 28 U.S.C. 2201 et. Seq. (Declaratory
      Judgment Act). This Honorable Court enjoys plenary power to issue all
      necessary writs. 28 U.S.C. § 1651. The issue presented is one of federal law
      and/or regulation. Relief is requested pursuant to said statutes.


                                        VENUE


8.    Venue is proper in this court, pursuant to 28 USC section 1391(e), in that this
      is an action against officers and agencies of the United States in their official
      capacities, brought in the District where a substantial part of the events or
      omissions giving rise to Plaintiff’s claim occurred.         More specifically,
      Plaintiff’s Application to Register Permanent Residence or Adjust Status was
      properly filed with Defendants and is now pending before the National
      Benefits Center - U.S. Citizenship and Immigration Services (USCIS), the
      office having jurisdiction over the Plaintiff’s residence.




                                          3
     Case 4:18-cv-03809 Document 1 Filed in TXSD on 10/15/18 Page 4 of 12




                          EXHAUSTION OF REMEDIES


9.    Plaintiff has exhausted his administrative remedies. His Application was
      properly filed with the Defendants on October 18, 2010, and was placed in
      “visa regress” by Defendants on February 18, 2011, due to a lack of available
      visa numbers. The visa number available for the Plaintiff’s case became
      available on or about August 2011, yet the Defendants have taken no action
      on the Plaintiff’s application to date, a period of over seven years. There is
      no other forum in which to challenge the delay of an Application to Register
      Permanent Residence or Adjust Status, due to a failure of Defendants to
      perform the ministerial duties under the law.


                             STATEMENT OF FACTS


10. The Plaintiff was born April 18, 1989, in Mexico.
11. The Plaintiff’s Lawful Permanent Resident father filed an immigrant visa
      petition on his behalf on March 10, 2006, when the Plaintiff was 16 years of
      age, thereby establishing a visa priority date of March 10, 2006. 8 C.F.R. §
      204.1(c); 22 C.F.R. § 42.53(a). The visa petition was approved on March 23,
      2009. 8 U.S.C. § 1153(a)(4).
12. On October 18, 2010, the Plaintiff filed his Application to Adjust Status
      (“Application), with Defendants, and his visa priority date was then available.
      The Application was filed within one year of the availability of his visa
      priority date.
13. This Application was not processed due to the regression of the Plaintiff’s
      priority date on February 1, 2011; and, the Plaintiff’s Application was placed
      in “visa regress” a form of administrative hold, on February 18, 2011.

                                         4
  Case 4:18-cv-03809 Document 1 Filed in TXSD on 10/15/18 Page 5 of 12




14. The Plaintiff’s visa priority date became current in April of 2011.
15. On or about June 18, 2011, the Plaintiff’s Application was transferred to the
    National Benefits Center “in an effort to enhance customer service”, and the
    Plaintiff was told that he would be notified “by mail of any further actions
    USCIS must take to complete the process of your application.”
16. On July 11, 2011, the Defendants requested an additional form from the
    Plaintiff, which he submitted within the required time on August 11, 2011.
17. Although the Plaintiff is now 29 years of age, he remains eligible for
    processing under the category of minor children of a Lawful Permanent
    Resident (category 2A), pursuant to section 1153(h) of the Immigration and
    Nationality Act, as amended by the Child Status Protection Act (CSPA). 8
    U.S.C. § 1153(h); Pub. L. 107-208, § 3.
18. No further action has been taken on the Plaintiff’s Application to date, nearly
    seven years have passed.
19. Plaintiff has been greatly damaged by the failure of Defendants to properly
    apply the law and perform their ministerial duties under the laws and
    regulations of the United States. He has been prevented from traveling,
    hindered in finding employment, and left without lawful status in this country
    since 2010.


                             CAUSES OF ACTION


        ACTION UNREASONABLY WITHHELD IN VIOLATION OF
                  THE ADMINISTRATIVE PROCEDURES ACT


20. The Administrative Procedures Act requires administrative agencies to
     conclude matters presented to them “within a reasonable time.” 5 U.S.C. §

                                       5
 Case 4:18-cv-03809 Document 1 Filed in TXSD on 10/15/18 Page 6 of 12




    555. A District Court reviewing agency action may “compel agency action
    unlawfully withheld or unreasonably delayed.” 5 U.S.C. § 706(1). The Court
    also may hold unlawful and set aside agency action that, inter alia, is found
    to be: “arbitrary, capricious, an abuse of discretion, or otherwise not in
    accordance with law,” 5 U.S.C. § 706(2)(A); “in excess of statutory
    jurisdiction, authority, or limitations, or short of statutory right,” 5 U.S.C. §
    706(2)(C); or “without observance of procedure required by law,” 5 U.S.C.
    § 706(2)(D). “Agency action” includes, in relevant part, “an agency rule,
    order, license, sanction, relief, or the equivalent or denial thereof, or failure
    to act.” 5 U.S.C. § 551(13).
21. The failure of the Defendants to approve the Plaintiff’s properly-filed
    Application for nearly seven years violates the Administrative Procedures
    Act, 5 U.S.C. § 555(b); 5 U.S.C. §§ 706(1), 706(2)(A), 706(2)(C), 706(2)(D).
22. Defendant’s refusal to act properly in this case is arbitrary and not in
    accordance with the laws and regulations of the United States. Defendants
    willfully, and unreasonably, have refused to adjudicate Plaintiff’s
    Application thereby depriving him of the right to earn a livelihood and the
    peace of mind to which he is entitled.
23. Plaintiff has been greatly damaged by the failure of Defendants to act in
    accord with their duties under the laws and regulations of the United States.
    He has been prohibited from working, traveling and obtaining his Lawful
    Permanent Resident status.
24. As a result of Defendants’ actions, the Plaintiff has suffered and continues
    to suffer injury. Declaratory relief is therefore warranted.




                                       6
 Case 4:18-cv-03809 Document 1 Filed in TXSD on 10/15/18 Page 7 of 12




                    THE FAILURE OF DEFENDANTS TO
            ADJUDICATE THE IMMIGRANT VISA PETITION
       IS A FAILURE TO PERFORM THEIR MINISTERIAL DUTIES
                IN VIOLATION OF THE MANDAMUS ACT


25. The Mandamus Act provides that “[t]he district courts shall have original
    jurisdiction of any action in the nature of mandamus to compel an officer or
    employee of the United States or any agency thereof to perform a duty owed
    to the Plaintiff.” 8 U.S.C. § 1361. Mandamus relief is available if a Plaintiff
    establishes: “(1) a clear right to the relief, (2) a clear duty by the respondent
    to do the act requested, and (3) the lack of any other adequate remedy.” Davis
    v. Fechtel, 150 F.3d 486, 487 (5th Cir. 1998)(citing In re Stone, 118 F.3d
    1032, 1034 (5th Cir. 1997)).
26. Notwithstanding the discretionary authority to grant or deny the Plaintiff’s
    Application (Form I-485, Adjustment of Status), the Defendants do not enjoy
    the authority to refuse to render any decision. 8 U.S.C. § 1255(a); INA §
    245(a). The Plaintiff is entitled to a decision on his Application. 8 U.S.C. §
    1103(a)(1); INA § 103(a)(1); and, 8 C.F.R. § 245.2; Ahmadi v. Chertoff, 522
    F.Supp. 2d 816 (N.D. Tex. 2007).
27. The Plaintiff has been greatly damaged by the failure of Defendants to act in
    accord with their duties under the laws and regulations of the United States.
    He has been prevented from traveling and seeing his family members and
    has been hindered in his attempts to secure suitable employment.




                                       7
 Case 4:18-cv-03809 Document 1 Filed in TXSD on 10/15/18 Page 8 of 12




                 REQUEST FOR DECLARATORY RELIEF


28. For all the reasons outlined, supra, which are incorporated and re-urged
    herein as if fully set forth verbatim, the Plaintiff respectfully requests
    declaratory relief in the form of the entry of a decree which specifies the
    rights and liabilities of the parties to the instant litigation. To wit, the
    Plaintiff respectfully requests a declaration of the ministerial obligation of
    the Defendants to adjudicate the Plaintiff’s Application, and that their failure
    to comply is in violation of law. The Plaintiff also requests that this
    Honorable Court retain continuing jurisdiction over this civil action and that,
    after reasonable notice of hearing and hearing had, it enter any further
    declaratory, mandatory, or other injunctive order that is necessary to enforce
    any declaratory judgment. See 28 U.S.C. § 2412(d)(1)(A).


              REQUEST FOR ATTORNEY FEES AND COSTS


29. The Plaintiff is entitled to recover reasonable attorney’s fees and costs of
    court, both of which he respectfully requests under the Equal Access to
    Justice Act. 28 U.S.C. § 2412. The position of the Defendants herein is not
    substantially justified, and no circumstances exist which would render an
    award of fees and costs unjust. 28 U.S.C. § 2412(d)(1)(A).


                                    PRAYER


30. WHEREFORE, PREMISES CONSIDERED, in view of the arguments and
    authority noted herein, Plaintiff respectfully prays that the Defendants be


                                       8
Case 4:18-cv-03809 Document 1 Filed in TXSD on 10/15/18 Page 9 of 12




  cited to appear herein and that, upon due consideration, the Court enter an
  order:
    (a) requiring Defendants to adjudicate Plaintiff’s Application within a
       reasonable time, and to immediately issue any relevant notices essential
       to that act;
    (b) issue a declaratory judgment stating that Plaintiff is entitled to the
       adjudication of his Application within a reasonable period of time from
       filing, and that Defendants have exceeded this measure;
    (c) awarding Plaintiff reasonable attorney’s fees; and
    (d) grant such other relief at law and in equity as justice may require.




                           Respectfully submitted,
                           /s/Denisse V. Miller
                           Denisse V. Miller
                           The Rushton Law Firm
                           Counsel for Plaintiff
                           Texas Bar No. 24106312
                           5909 West Loop South, Ste. 150
                           Bellaire, Texas 77401
                           (713)838-8500
                           (713)838-9826 Fax




                                     9
       Case 4:18-cv-03809 Document 1 Filed in TXSD on 10/15/18 Page 10 of 12



                              LIST OF ATTACHMENTS

Exhibit             Description

   1                   Copy of the Plaintiff’s birth certificate, with translation.
   2                   Copy of the Plaintiff’s approved immigrant visa petition.
   3                   USCIS filing receipts for the Plaintiff’s Applications, Form I-485 and
                       I-485A.
   4                   USCIS Visa Regress Section notice, dated February 18, 2011.
   5                   USCIS Notice of File Transfer to the National Benefits Center (NBC),
                       dated June18, 2011.




                                            10
     Case 4:18-cv-03809 Document 1 Filed in TXSD on 10/15/18 Page 11 of 12



                                  CERTIFICATE OF SERVICE

       I, Lawrence E. Rushton, hereby certify that a true and correct copy of the foregoing
“Plaintiff’s Original Complaint for Writ in the Nature of Mandamus, and For Declaratory
Judgment”, including all attachments, was served on Defendants via US Postal Service Certified
mail addressed as follows:
Jefferson B. Sessions
Attorney General
US Department of Justice
950 Pennsylvania Ave, NW
Washington, DC 20530-0001

Kirstjen Nielsen
Secretary
US Department of Homeland Security
Washington, DC 20528

Donald Neufeld
Director, National Benefits Center
US Citizenship and Immigration Services
PO Box 648006
Lee’s Summit, MO 64002

L. Francis Cissna
Director
US Citizenship and Immigration Services
20 Massachusetts Ave., NW, Room 4025
Washington, DC 20536

Ryan K. Patrick
US Attorney
1000 Louisiana, Ste. 2300
Houston, TX 77002

On the 9th day of October 2018.




                                     Respectfully submitted,
                                     /s/Denisse V. Miller


                                               11
Case 4:18-cv-03809 Document 1 Filed in TXSD on 10/15/18 Page 12 of 12



                         Denisse V. Miller
                         The Rushton Law Firm, P.L.L.C.
                         Counsel for Plaintiff
                         Texas Bar No. 24106312
                         5909 West Loop South, Ste. 150
                         Bellaire, Texas 77401
                         (713)838-8500
                         (713)838-9826 Fax




                                  12
